Citation Nr: 1013697	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-21 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1966 to July 1986.

This appeal arises from a January 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim of 
entitlement to service connection for PTSD.  

In November 2006, the Veteran was afforded a Board hearing at 
the RO.  A transcript of this hearing has been associated 
with the record.

In September 2007, the case was remanded to the RO for 
additional action.  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of posttraumatic 
stress disorder (PTSD).

2.  There is credible evidence corroborating a claimed in-
service stressor, and objective medical evidence indicating 
that the Veteran's PTSD is more likely than not related to 
the stressor.



CONCLUSION OF LAW

Resolving all doubt in the favor of the Veteran, the criteria 
for establishing service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA applies to the instant 
claim.

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection

a.  Factual Background.  The Veteran contends that his PTSD 
is related to stressful experiences in service, to include 
the typing of casualty reports during service in Vietnam.  
The relevant evidence of record is summarized below briefly.

In an April 1969 letter to his parents, the Veteran indicated 
that he was working at a clerical position, typing casualty 
reports involving deaths.  The Veteran noted that the 
accounts were gruesome and that he had difficulty 
concentrating while typing them, but he was going to have to 
do a good job because he did not want be reassigned to a 
combat position.

The Veteran's service treatment records do not contain any 
notation regarding a diagnosis or treatment for a mental 
disorder.

Post-service treatment records indicate that the Veteran was 
diagnosed as having PTSD in July 2004 and that he has been 
treated for the disorder since that time.

In a PTSD stressor verification review paper, the United 
States Joint Service Records Research Center (JSRRC) stated 
that they had verified that the Veteran was responsible for 
typing reports concerning casualties in Vietnam.  

In a January 2010 VA PTSD examination report, the Veteran 
stated that he experienced regular memories of service in 
Vietnam, including typing casualty reports.  He remembered 
how witnesses from the field would relay these reports to 
him, either on a one-on-one basis or via "CB."  These 
memories would evoke anger, sadness, and tearfulness.  He 
also indicated that he experienced flashbacks, most recently 
one year ago.  After a review of the claims file and an 
interview with the Veteran, the examiner stated that the 
Veteran's symptomatology met the criteria for PTSD.  In 
conclusion, the examiner stated that it would be impossible 
to say whether the Veteran's verified stressor, specifically 
compiling reports of the death/injuries of US soldiers, in 
and of itself would have caused the Veteran's PTSD.  He 
found, however, that the Veteran met the criteria for PTSD 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Volume IV (DSM-IV) and that the stressor 
contributed meaningfully to the Veteran's PTSD symptoms.  He 
stated that memories of the stressor would cause bothersome 
intrusive thoughts, triggering an emotional and physiological 
response.  As such, it was the examiner's opinion that it was 
more likely than not that the Veteran's PTSD was caused by or 
resulted from the Veteran's verified stressor.

b.  Law and Regulations.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When a Veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a).

c.  Analysis.  When considering the evidence as outlined 
above, the Board finds that the Veteran did not engage in 
combat with the enemy, but he was exposed to verified 
stressful events.  The Veteran's April 1969 letter is 
contemporaneous evidence indicating that the Veteran typed 
casualty reports and also found this activity to be 
stressful.  In January 2010, a VA examiner diagnosed the 
Veteran as having PTSD and stated that it was more likely 
than not that this disorder resulted from the Veteran's 
confirmed in-service stressor.  In light of the foregoing, 
and in the absence of any contradictory medical evidence, the 
Board finds that the Veteran's PTSD was caused by experiences 
during active service and concludes that that the criteria 
for establishing service connection for PTSD have been met.




ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


